Citation Nr: 1443151	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  11-21 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1. Entitlement to specially adapted housing. 

2. Entitlement to a special home adaptation grant.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran served from June 1967 to June 1970. This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In January 2010, the Veteran testified at a hearing before the RO. A transcript of the hearing is associated with the claims file.  In February 2012, the Veteran withdrew his previously requested Board hearing.

This case was previously before the Board in August 2013, at which time the Board remanded the claims for additional development.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This case was previously remanded for a VA opinion regarding whether the Veteran meets the criteria for specially adapted housing or special home adaptation grant due to his service-connected disabilities.  

The Veteran is service-connected for peripheral neuropathies of the bilateral upper and lower extremities, and for thoracolumbar degenerative joint disease, rated at 20 percent and a right knee disorder, rated at 30 percent disabling.  These disorders were not been considered in determining the Veteran's eligibility for specially adapted housing or a special home adaptation grant.

A VA examination was conducted in September 2013 and addendums to that opinion were issued in March 2014 and May 2014.  The examiner opined that the Veteran's peripheral neuropathies were mild and therefore that the limitations in ambulation were due to orthopedic issues.  The examiner suggested that an orthopedic examination would be appropriate.  No such examination was provided to the Veteran.  Remand is thus necessary.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated VA treatment records since 2011 and associate them with the claims file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2. Afford the Veteran a VA orthopedic examination to determine whether entitlement to specially adapted housing or a special home adaptation grant is warranted.  The examiner must review the electronic claims file, including all records in both VVA and VBMS, along with any newly obtained treatment records.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner should provide an opinion, as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected disabilities, to specifically include his thoracolumbar spine disorder and right knee disorder, are responsible for either (1) the loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (2) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (3) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (5) the loss or loss of use of both hands.  The examiner must review the prior examination and addendum opinions and consider whether the service-connected orthopedic disabilities in conjunction with the service-connected peripheral neuropathy of the bilateral upper and lower extremities cause any of the above results.  

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

4. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



